— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Trustees of the New York City Fire Department, Article IB Pension Fund, dated September 20, 1985, which denied the petitioner’s application for an accidental disability retirement, the petitioner appeals from a judgment of the Supreme Court, Kings County (Rader, J.), dated June 5, 1986, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The evidence contained in the present record is sufficient to support the conclusion that the petitioner’s current disability is unrelated to a heart condition from which he claims to suffer. Since his disability was not caused by heart disease, the presumption found in General Municipal Law § 207-k is inapplicable. Moreover, even assuming that the petitioner’s disability is related to his heart condition, we find that there was sufficient evidence to rebut any presumption that that condition was job related (see, General Municipal Law § 207-k).
*351Accordingly, since the determination under review is not arbitrary or capricious, we find that the Supreme Court properly dismissed the proceeding (see generally, Matter of Canfora v Board of Trustees of Police Pension Fund, 60 NY2d 347). Thompson, J. P., Bracken, Eiber and Spatt, JJ., concur.